Citation Nr: 1218382	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO. 03-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial evaluation for cervical spondylosis, rated as 0 percent disabling from February 1, 2001 to November 17, 2004, and as 20 percent disabling from November 18, 2004.

2. Entitlement to a higher initial evaluation for lumbar spondylosis with degenerative disc disease, status post L4-L5 laminectomy, rated as 10 percent disabling from February 1, 2001 to September 25, 2009, and as 20 percent disabling from September 26, 2009.

3. Entitlement to an initial evaluation in excess of 10 percent for hypertension.

4. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1972 to August 1975 and in the Commissioned Corps of the United States Public Health Service (USPHS) from March 1980 to January 2001.

These claims come before the Board of Veterans' Appeal (Board) on appeal of May 2002 and June 2003 rating and Decision Review Officer decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded these claims to the RO for additional development in April 2007 and October 2010. In the Introduction section of both Remands, the Board referred to the RO a raised claim of entitlement to service connection for a skin disorder, variously characterized, including as basal cell carcinoma and actinic keratoses. To date, however, the RO has not acted in response to the referral. THE BOARD AGAIN REFERS THIS CLAIM TO THE RO FOR APPROPRIATE ACTION.THE VETERAN IS ENCOURAGED IN THIS REGARD TO SUBMIT A FORMAL CLAIM OF SERVICE CONNECTION FOR A SKIN DISORDER AS NOTED. 

A review of the Virtual VA paperless claims processing system reveals no additional documents pertinent to this appeal.

The Board REMANDS these claims to the RO via the Appeals Management Center in Washington, D.C. 



REMAND

The Veteran contends that he is entitled to higher initial evaluations for cervical and lumbar spine disabilities and hypertension and a TDIU. Prior to adjudicating these claims, additional development is necessary. See 38 C.F.R. § 19.9 (2011).

In a Written Brief Presentation dated April 2012, the Veteran's representative requests the Board to remand these claims to the RO, including on the basis that the disabilities at issue in this appeal might have worsened since the Veteran last underwent a VA examination in October 2009. However, the Veteran has not asserted a worsening of his disorders, notwithstanding the representative's assertion of its mere possibility. When a claimant is afforded an adequate examination and, thereafter, does not assert that his condition has worsened, the Board is not required to remand the case for another examination based alone on a passage of time. VAOPGCPREC 11-95, 66 Fed. Reg. 43,186 (1995). 

As the Board noted in its prior Remands, during the course of this appeal, VA amended the criteria for rating disabilities of the spine and hypertension. However, the evidence developed does not include all findings necessary to rate the disabilities at issue, and the Board must again remand these claims. 

Hypertension:

According to the amended criteria for rating heart disease, hypertension is to be related separately from hypertensive heart disease or other types of heart disease. 71 Fed. Reg. 52,457-60 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3) (2011)). The Veteran is in receipt of service connection for hypertension only; however, he has not undergone a VA examination of this condition since February 2002, a decade ago. As the Board pointed out in its April 2007 Remand, during service in November 2000, a medical professional noted that the Veteran had left ventricular hypertrophy. An examination of the Veteran's heart is thus needed to determine whether the Veteran has since developed any type of heart disease that is ratable separately from his hypertension and also whether his hypertension has worsened. 

Cervical and Lumbar Ratings:

The law now requires that any objective neurologic abnormalities associated with a spinal disability are to be rated separately. 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1) (2011)). 

During a VA spine examination conducted in September 2009, an examiner noted such abnormalities. More specifically, he noted neuropathy of the left foot and bilateral radiculopathy of the upper and lower extremities, associated the radiculopathy generally with the Veteran's cervical and lumbar spine disabilities, and primarily discussed the extent to which the condition was affecting the Veteran's left lower and right upper extremities. Although he indicated that the condition was less severe in the right lower and left upper extremities, he did not elaborate in this regard. As a result, in a rating decision dated October 2009, the RO granted the Veteran service connection for left lower and right upper extremity radiculopathy and did not address the remaining extremities. A clearer and more comprehensive opinion is needed to determine whether service connection should be granted for radiculopathy in the right lower and left upper extremities, separately from the cervical and lumbar spine disabilities, and, if so, and what evaluations to assign those disabilities. 

During the September 2009 VA spine examination, the Veteran reported that he experienced severe flare-ups of his spinal conditions weekly, lasting hours, during which he had to stop walking, take medication and rest. Despite this report, the examiner did not offer an opinion as to whether and to what extent the Veteran's ability to function is additionally limited during such flare-ups. Moreover, and as the Veteran's representative points out in his April 2012 Written Brief Presentation, although the examiner noted all ranges of motion of the Veteran's cervical and lumbar spine and pain on range of motion testing, he did not indicate at what point during the testing, the motion became painful. 


Unemployability:

The Veteran has asserted that his service-connected disorders have caused him to be unemployed, and he is competent to make such an assertion. However he has not submitted any information, employment or otherwise, confirming job interference and the RO has not notified him that he is responsible for doing so. In addition, no medical professional has specifically addressed whether the Veteran's cervical spine disability, lumbar spine disability, or hypertension, alone or in combination with each other service-connected disorder, markedly interferes with his employment. 

While an October 2010 VA examiner has addressed whether the Veteran's cervical and lumbar spine disabilities and hypertension collectively render the Veteran unemployable, his opinion is internally inconsistent. The examiner found that the Veteran's cervical and lumbar spine disabilities cause significant functional limitations, including an inability to perform gainful employment requiring physical activities, but not an inability to perform gainful employment requiring sedentary-type activities. His cervical spine disability, alone, also causes significant impairment due to fatigability after sitting too long. Certainly sedentary employment implies a job that would require sitting. Given this fact, another opinion is needed in support of the Veteran's TDIU claim.  

The Board REMANDS these claims for the following action:

1. Ascertain if the Veteran has any further lay or medical evidence that is not presently in the claims folder pertaining to his claims for increased disability ratings for a cervical disorder, a lumbar spine disorder, neuropathy, radiculopathy, and hypertension; and any evidence as to how these disorders caused him to be unemployable. Provide the Veteran with appropriate releases of information to obtain any information cited, and advise the Veteran he may submit such evidence on his own. 

2. Afford the Veteran a VA examination of his cervical and lumbar spine disabilities and hypertension, to be conducted by appropriately qualified physicians. Advise the examiner that he or she must review all pertinent documents in the claims folder and confirm this review in the report of examination. Advise the examiner that the Veteran is competent to describe the symptoms he is experiencing and to report whether and how frequently these symptoms flare up and that any medical opinion provided should contemplate the reported symptoms and flare-ups. Also advise the examiner to perform all indicated studies necessary to support his opinions and then proceed with the instructions that follow. 

* Record in detail the Veteran's history of cervical and lumbar spine symptoms and flare-ups thereof;

* Conduct range of motion testing of the cervical and lumbar spine and identify the degrees at which the Veteran begins to experience pain;  

* Assuming the credibility of the Veteran's description of flare-ups of the cervical and lumbar spine symptoms, indicate whether and to what extent, during flare-ups, the Veteran's cervical spine and lumbar spine motion is additionally limited; 

* Specifically indicate whether the radiculopathy of the Veteran's right lower and left upper extremities is related to his cervical spine and/or lumbar spine disability and, if so, characterize the radiculopathy as mild, moderate, moderately severe or severe;

* Evaluate the severity of the Veteran's hypertension;

* Indicate whether the Veteran has heart disease and, if not, explain the significance of the in-service finding of left ventricular hypertrophy;

* Opine whether the Veteran's cervical spine disability, lumbar spine disability or hypertension, alone, causes marked interference with employment;

* Also opine whether these disabilities, considered in conjunction with all other service-connected disabilities, collectively render the Veteran unable to secure and/or follow substantially gainful employment, both active and sedentary in nature;

* Provide detailed rationale, with specific references to the record, for all opinions expressed; and  

* If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3. Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction. 

4. Readjudicate the claims based on all of the evidence of record. 

* Consider whether separate evaluations are warranted for neurological abnormalities related to the Veteran's cervical and lumbar spine disabilities and/or for heart disease; 

* Consider whether a referral for an extraschedular evaluation is necessary; and 

* If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case. This document must list the additional evidence the RO considered and identify the relevant actions the RO took and the evidence and applicable law and regulations it considered in support of this the appeal. Allow an appropriate period of time for a response.

5. Thereafter and subject to current appellate procedure, return this case to the Board for further consideration.

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims. Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

These claims must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


